Case 1:15-bk-10590         Doc 118      Filed 11/13/20 Entered 11/13/20 14:51:08                 Desc Main
                                       Document Page 1 of 3


                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION DIVISION


 IN RE:                                                       CASE NO. 15-10590
                                                              CHAPTER 13
 GREG WILLIAM GAVIN
 CARRIE ANN GAVIN                                             JUDGE BETH A. BUCHANAN

          DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


 Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
 files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
 below has been paid in full.

 Name of Creditor: FAY SERVICING, LLC



 Final Cure Amount

 Court   Account                                  Claim               Claim               Amount
 Claim # Number                                   Asserted            Allowed             Paid

    2      6107                                   $36,753.75          $36,753.75          $36,753.75

 Total Amount Paid by Trustee                                                             $36,753.75


 Monthly Ongoing Mortgage Payment

 Mortgage is Paid:

  X Through the Chapter 13 Conduit                           Direct by the Debtors



 Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
 Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
 Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
 have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
 otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

 The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
 remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
 holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

 See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:15-bk-10590         Doc 118      Filed 11/13/20 Entered 11/13/20 14:51:08                Desc Main
                                       Document Page 2 of 3


                                                                                      CASE NO. 15-10590


                                      CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
 on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
 email address registered with the court and

     by first class mail on November 13, 2020 addressed to:

 GREG WILLIAM GAVIN, CARRIE ANN GAVIN, 5423 BRIGADE COURT, CINCINNATI, OH 45239


 FAY SERVICING, LLC, P.O. BOX 814609, DALLAS, TX 75381-4609


                                                            /s/ MARGARET A BURKS, TRUSTEE
                                                                MARGARET A BURKS, TRUSTEE
                                                                CHAPTER 13 TRUSTEE
                                                                600 VINE, SUITE 2200
                                                                CINCINNATI, OH 45202
Case 1:15-bk-10590         Doc 118      Filed 11/13/20 Entered 11/13/20 14:51:08                Desc Main
                                       Document Page 3 of 3


      CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

     In addition to paying the pre-petition mortgage arrearage claim(s) totaling $36,753.75 to Fay
 Servicing, LLC, the Trustee also paid post-petition payments as follows:


      $1,635.32 for the months of MARCH 2015- JULY 2020 subtotaling $106,295.80.

    Debtor(s) must resume the regular mortgage payment beginning with the August 2020 mortgage
 payment.
